Citation Nr: 1743422	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a lumbar strain.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a cervical strain.

3.  Entitlement to service connection for an acquired psychiatric disability, to include major depression, posttraumatic stress disorder (PTSD), and insomnia.

4.  Entitlement to service connection for chronic left S1 radiculopathy, to include as secondary to residuals of lumbar and cervical strains. 

5.  Entitlement to service connection for cervical degenerative disc disease, to include as secondary to residuals of a cervical strain. 

6.  Entitlement to service connection for hyperlipidemia. 

7.   Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975 and from February 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the RO.  

In September 2016, the Board remanded the issues of entitlement to increased ratings for lumbar and cervical strains, along with the issues of entitlement to service connection for an acquired psychiatric disability (to include PTSD, insomnia, major depression), inguinal hernia, degenerative disc disease at L5-S1, chronic left S1 radiculopathy, cervical degenerative disc disease, hyperlipidemia, sensorineural hearing loss, headaches, TBI, and atrophic gastritis.  Notably an April 2017 rating decision granted service connection for an inguinal hernia, atrophic gastritis, headaches, sensorineural hearing loss, and degenerative disc disease of the lumbar spine.  The Board also acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For these reasons, the matters remaining on appeal have been characterized as indicated on the title page.  

The Board continues to observe that service connection for radiculopathy of the right upper and bilateral lower extremities have been raised by the record in an August 2010 statement but do not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

For purposes of increased clarity and brevity, the Board has incorporated its reasons and bases for the decision below in its Findings of Fact and Conclusions of Law.  The issues of entitlement to increased ratings for lumbar spine and cervical spine disabilities, service connection for chronic left S1 radiculopathy and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2016 VA Medical Opinion has reasonably attributed the Veteran's acquired psychiatric disabilities (depressive disorder and insomnia) to his active duty service.

2.  The Veteran has been diagnosed with cervical degenerative disc disease (arthritis) and has competently and credibly shown continuity of symptomatology.

3.  Hyperlipidemia (high cholesterol) is a laboratory finding and not a chronic disease under the laws that govern VA disability compensation benefits; various VA examinations have not attributed any related disability to the Veteran's hyperlipidemia and he has not contested the adequacy of these examinations to do so. 

CONCLUSIONS OF LAW

1.  The criteria to award service connection for an acquired psychiatric disability have been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2.  The criteria to award service connection for degenerative disc disease of the cervical spine have been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3.  As a matter of law, service connection for hyperlipidemia cannot be awarded.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Service connection for an acquired psychiatric disability is granted.

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for hyperlipidemia is denied. 


REMAND

An adequate VA examination of the lumbar and cervical spines must include range of motion testing in the following areas: active motion, passive motion, weight bearing, and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In October 2016, the Veteran underwent VA examinations of his lumbar and cervical spines.  The examination reports indicated that the required testing occurred; however, not all of the specific findings were included, despite acknowledging that pain was present during the examinations and contributed to functional loss.  See, e.g., VA Examination, 3 (Oct. 6, 2016) (VBMS).  In light of the above, the Board finds that the October 2016 VA examinations of the Veteran's lumbar and cervical spines are inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand for new examinations is necessary to fairly adjudicate the Veteran's claims.  See id.  Prior to scheduling these new examinations, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

The Board observes that findings from the new VA examinations could directly impact the claim of entitlement to service connection for chronic left S1 radiculopathy.  Consequently, this claim must also be remanded as it is inextricably intertwined with the increased rating claims discussed above.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Regarding the Veteran's claimed TBI, the Board acknowledges that the Veteran is competent to report that he experienced such an injury during his active duty service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board finds these competent reports credible, because they have been augmented by the other competent evidence of record, to include a February 2017 lay statement from a maintenance officer who witnessed the injury.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Notably, this finding renders the October 2016 VA examination of this issue inadequate because it shows that the medical opinion was based on an inaccurate factual premise.  See VA Examination, 2 (Oct. 4, 2016) (VBMS) (noting that there was "no evidence found to support the Veteran suffered a traumatic brain injury while in military service"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Consequently, this issue must be remanded for a new examination to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claims on appeal. 

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his lumbar spine and cervical spine disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.

The examiner is also asked to opine whether the Veteran's claimed left S1 radiculopathy, is at least as likely as not (50 percent probability or greater) related to his service-connected lumbar spine and cervical spine disabilities. 

The examiner should provide a complete rationale for any opinions provided. 

3.  Schedule the Veteran for an appropriate VA examination to identify the nature and severity of any claimed residuals of his TBI.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any of the claimed TBI residuals are the result of the Veteran's head injury suffered during his active duty service. 

The examiner should provide a complete rationale for any opinions provided. 

4.  After completing any additional development deemed necessary, re-adjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


